In this action to recover for extra work, labor, services and materials allegedly furnished, the appeal is from an order of the Supreme Court, Nassau County, entered May 26, 1965, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action (pursuant to CPLR 3211, subd. [a], par. 7). Order affirmed, with $20 costs and disbursements. It is plaintiff’s contention that it has sufficiently shown the existence of a cause of action based on an implied contract or quasi contract. In our opinion, plaintiff has failed to show facts sufficient to constitute any cause of action against defendant (cf. Miller v. Schloss, 218 N. Y. 400, 406-407; Tibbetts Contr. Corp. v. O & E Contr. Co., 15 N Y 2d 324, 334-335; Nieman-Irving & Co. v. Lazenby, 263 N. Y. 91, 94; Hanssel v. Tomasetti Contr. Corp., 257 App. Div. 1031, revd. on other grounds 283 N. Y. 164). Christ, Acting P. J., Brennan, Rabin, Hopkins and Kleinfeld, JJ., concur.